Start, C. J.
On March 4, 1910, the plaintiff’s husband, and intestate, was in the employ of the defendant as a teamster, and while he was on his way with a load of logs to its .mill at Little Falls a stake holding the logs on the wagon broke, whereby he was thrown to the ground and his leg broken, and he was otherwise injured. He was taken to his home, and his leg was set. He died about two hours after he was injured. This action was brought in the district court of the county of Morrison to recover damages for his death, on the *310ground that it was caused by the negligence of the defendant. At the close of the evidence the defendant requested the court to direct the jury to return a verdict in its favor, for the reason that the evidence did not warrant a finding that the intestate’s death was proximately caused by- any negligence of the defendant. The request was denied, exception taken, cause submitted to the jury, and a verdict returned in favor of the plaintiff for $1,800. Judgment was entered thereon, from which the defendant appealed.
The sole question presented by the record is whether there was any evidence reasonably tending to show that the injuries received by the intestate at the time of the accident were the proximate cause of his death.
The evidence on the part of the plaintiff tended to show these facts: The intestate was sixty-seven years old at the-time of the accident, and prior to that time he was a strong and healthy man. lie had been in the service of the defendant for some seven years, with little, if any, lost time. He was severely injured by being thrown from his load. Some of the logs struck the ground before he did, and he fell upon them, and others fell upon him and covered him to his shoulders. His leg was broken, and he was bruised over his eye. He was, however, able to extricate himself before assistance arrived. He was taken to his home, and his leg was set by Dr. Chance, who was called by defendant’s superintendent. No examination was made for internal injuries. After the doctor left, the intestate remained on the couch for a short time, became unconscious, and died two hours and twenty minutes after the accident.
The defendant gave in evidence the death certificate of the health inspector, which was based solely upon an autopsy by Dr. Chance. The certificate stated that the cause of the intestate’s death was: .“Rupture of the ventricle; contributory, old age, and also valvular lesion.” Dr. Chance was called by the defendant and testified, so far as here material, as follows:
“Q. What, in your opinion, was the cause of death? A. Rupture of the heart. Q. In common parlance? A. The walls of the heart were very thin. Q. What is the cause of that thinness ? A. *311Chronic disease. Q. In ordinary English, then, he died of heart disease? A. Yes; due. to a rupture. * * * Q. In your opinion, doctor, how long a standing was this diseased condition? A. Why, I couldn’t tell that;'it was probably several years; I couldn’t tell. Q. How long had you had actual knowledge of his having a diseased heart ? A. About a year. Q. What was your occasion of ascertaining it? A. I examined him for an increased pension. Q. What did you'find at that time? A. Found a murmur. Q. What does that indicate? A. Heart disease.”
The plaintiff, in rebuttal, called the intestate’s family physician, who testified that while he was a member of the pension board he examined the intestate a number of times. The last time was ■eighteen months befoie his death, or two years before the trial. He further testified as follows: “We did not discover any particular ■disease of the heart. He was a man quite well along in years, and I think there was a slight murmur, if I remember right; very slight murmur, nothing very particular. I know that he was a very ■strong man, and went through everything with a' good deal of vigor; .and, of course, he never showed any signs of heart disease, any physical signs. Q. In your opinion, then, Doctor, when you' examined him last as to his heart, was it normal or otherwise ? A. Well, I couldn’t say it was normal. Very few men of that age have absolutely normal hearts; but I should say it was as good as the average.”
On his cross-examination he testified that murmur of the heart ■did not indicate any particular stage of the disease; that some men had it all their lives. “Q. Well, then, they have a diseased heart .all their lives? A. Yes; they do. Q. Well, then when you examined Mr. Coultas at this time you referred to, you found his heart ivas diseased, but not very seriously diseased; that is about the size ■of it? A. That is about the size of it.”
Neither party offered >any opinion evidence as to the probable effect of the injuries received by the intestate in hastening his death, if he had heart disease. The question of the proximate cause ■of an injury is ordinarily one of fact for the jury, to be solved by :the exercise of practical common sense, rather than by any abstract *312definition of the term; but a verdict that an injury due to the negligence of the defendant was the proximate cause of the death of the person injured cannot rest upon mere conjecture. We are of the opinion, and so hold, that the evidence1 in this case was sufficient to take to the jury the question whether the intestate’s injuries received at the time of the accident were the proximate cause of his death.
Judgment affirmed.